DETAILED ACTION
In view of applicant’s request for reconsideration, the previous restriction requirement is withdrawn.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: 

Page 12 – line 33, “105d” should be –305d—
  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, “such as rubber” is indefinite.  What are the characteristics of a material that would be such as rubber?

Claim 21, the recited load-breaking elements are generally confusing and apparently constitute a double inclusion of the previously introduced load-breaking elements.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valeri ‘354.
Valeri teaches a lining (22,24,26+) extending over a haul truck body (14+) which is formed by a plurality of lining elements comprising at least a first type of elastic material lining elements (elements 50) and a second type of elastic material lining elements (elements 30) different from the first type of lining elements. 
Claim 14, the first type of elements are fairly characterized as load-breaking lining elements, and they are disclosed as being of softer elastomeric material than the second type of elements 
Claim 15, the load-breaking lining elements would provide a higher surface friction for restricting movement of the load in relation to the lining as broadly claimed.  
Claim 16, the load-breaking lining elements would provide a lower load-cohesion force for restricting movement of the load in relation to the lining as broadly claimed.  
Claim 17, the lining comprises a bottom lining (24), a front lining (28) and two opposite side linings (26).  The bottom lining comprises a load-breaking bottom region formed at least partly by load-breaking lining elements and a further bottom region, different from the load-breaking bottom region, formed at least partly by lining elements of the second type as broadly claimed.  
Claim 18, the relied upon load-breaking bottom region is arranged at least partly over a load-impact region of a forward part of the haul truck body as broadly claimed.  
Claim 19, the load-breaking bottom region is arranged at a distance from a front end of the bottom lining as broadly claimed.  
Claim 20,  the load-breaking bottom region is arranged at a distance from a rear end of the bottom lining as broadly claimed.  

Claim 22, the second type of lining elements are readable on load-releasing lining elements which would promote to a higher degree release of the load from the lining and/or movement of the load in relation to the lining as broadly claimed.  
Claim 23, some of said load- releasing lining elements are arranged in the front lining of said lining.  
Claims 24 and 25, the device teaches a lining for a haul body of a truck – figure 1 etc.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Desmarais and Hagenbuch are cited as additional examples of cargo bed protecting systems known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616